The Honorable William L. "Bill" Walker State Representative P.O. Box 2609 Little Rock, Arkansas 72203-1609
Dear Representative Walker:
This is in response to your request for an opinion on whether a person holding the rank and office of Captain in a Police Department of a class the size of Little Rock can seek elective office to a county position, without being required to resign his or her office with that particular city.
I have enclosed copies of Opinion Number 90-162 (involving police officers serving as quorum court members), and Opinion Numbers 90-188 and 90-334 (involving police officers serving as constables), which I believe should answer your question. It is noted in all three opinions that although there appears to be no statutory or constitutional prohibition against such dual service, reference should be had to local civil service commission rules and regulations on the topic. See A.C.A. §14-51-303 (Supp. 1989). Additionally, the question of whether the dual service would result in a common law "incompatibility of office" conflict will depend upon the particular county office sought, and must be determined based upon the particular facts surrounding the performance of the duties of that office.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb